DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,2,7,9,10,12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Oberski 9,590339. Regarding claim 1, Oberski discloses an inline cable connector assembly 2400,2500 for connecting one or more pairs of wire leads of a first cable to corresponding one or more pairs of wire leads of a second cable, the connector assembly comprising: (a) a terminal housing structure 2420,2520 including a first base 2420 and a second base 2520, the second base facing a direction opposite the first base; (b) wiring cap structure 2410, 2510 including first 2410 and second 2510 wiring caps; the first wiring cap being oriented to engage against the first base; the second wiring cap being oriented to engage against the second base; and (c) one or more pairs of double ended insulation displacement contacts  2440 within the connector assembly, the connector assembly establishing a singular inline assembly.
Regarding claim 2, the double ended insulation displacement contacts are operably held within the terminal housing structure. 

Regarding claim 7, the terminal housing structure and wiring cap structure together form an assembly housing; the assembly housing including opposite first and second sides, each of the first and second sides having a connection arrangement to allow for selective removable connection to an adjacent assembly housing (see fig. 67).
Regarding claim 9, the first wiring cap is snap-fit engagement with the first base; and the second wiring cap is a snap-fit engagement with the second base. 
Regarding claim 10, the snap-fit engagement between the first and second wiring caps and the first and second bases is disengageable with at least one of a screwdriver or a fingernail. 
Regarding claim 12, the first base is part of a first terminal housing part, and the second base is part of a second terminal housing part. 
Regarding claim 13, the first terminal housing part has an open-sided aperture for allowing entry of the first cable, and the second terminal housing part has an open-sided aperture for allowing entry of the second cable.
Claims 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Noda 5498172. Regarding claim 17, Noda discloses an inline cable connector assembly for connecting one or more pairs of wire leads of a first cable to corresponding one or more pairs of wire leads of a second cable, the connector assembly comprising (a) a terminal housing structure 37;  (b) wiring cap structure 49 that engages the terminal housing structure; and (c) first and second rows of double-ended insulation displacement contacts 47 held by the housing, each of the .
Regarding claim 20, Noda discloses discloses a singular inline cable connector for connecting one or more pairs of wire leads of a first cable to corresponding one or more pairs of wire leads of a second cable, the singular inline cable connector comprising: one or more pairs of double ended insulation displacement contacts 24; a terminal housing structure 23 supporting the one or more pairs of double ended insulation displacement contacts, the terminal housing structure including a plurality of individual wire holding lead spacers 23a positioned proximate the one or more pairs of double ended insulation displacement contacts; and an electrical-connection establishing wiring cap structure 29,31 that slidably engages the terminal housing structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Oberski in view of Pepe 5947761. Oberski discloses the invention substantially as claimed. Oberski does not disclose each of the first and second base includes four slots in a row sized to hold a pair of wire leads, and eight slots in a row next to and downstream of the four slots; the eight slots being sized to hold a single wire lead. However, Pepe discloses an inline cable assembly having a base .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Oberski in view of Keswani 9149858. Oberski discloses the invention substantially as claimed but is silent as to the snap fit engagement being accomplished with the use of standard pliers. However, snap fit engagements being accomplished with the use of standard pliers is well known in the art as evidenced by Keswani. Keswani discloses snap fit engagement being accomplished with the use of  pliers (col. 2,lines 1-15). It would have been obvious to one of ordinary skill to use standard pliers to compress the insulation piercing connectors onto the wires as taught by Keswani. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Noda in view of Oberski 9,590339. Noda discloses the invention substantially as claimed except for, each connector assembly  being compliant with Category 6A. Brown discloses Category 6 compliancy. Oberski discloses an inline cable connector being compliant with Category 6A. it would have been obvious to one of ordinary skill to modify Noda to be compliant with Category 6A as current industry standards for performance as taught by Oberski.
Response to Arguments
Applicant's arguments filed Feb. 25, 2021 have been fully considered but they are not persuasive. In response to applicant's argument that Oberski is not singular, the examiner disagrees. Once fully assembled the connector assembly is singular. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIGGITTE R. HAMMOND/Primary Examiner, Art Unit 2833